—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered October 23, 1998, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the fourth degree, and sentencing him to concurrent terms of 71/2 to 15 years and IV3 to 4 years, respectively, unanimously affirmed.
There was legally sufficient evidence to support the element of physical injury required for robbery in the second degree (Penal Law § 10.00 [9]; § 160.10 [2] [a]), and the verdict was not against the weight of the evidence with respect to that element (see, People v Brown, 145 AD2d 301, 302, lv denied 73 NY2d 1012). The victim testified as to her substantial pain and impairment of physical condition (People v Valentine, 212 AD2d 399, lv denied 85 NY2d 944). Concur — Rosenberger, J. P., Williams; Ellerin, Buckley and Marlow, JJ.